Exhibit 10.17


EXECUTION VERSION
AMENDMENT NO. 5 TO LOAN FINANCING AND SERVICING AGREEMENT, dated as of July 8,
2020 (this “Amendment”), among OCSI Senior Funding Ltd., as borrower (the
“Borrower”), Oaktree Strategic Income Corporation, as servicer (the “Servicer”),
Deutsche Bank AG, New York Branch (“DBNY”), as facility agent (in such capacity,
the “Facility Agent”) and as a committed lender (in such capacity, a “Lender”)
and Wells Fargo Bank, National Association, as collateral agent (in such
capacity, the “Collateral Agent”) and collateral custodian (in such capacity,
the “Collateral Custodian”).
WHEREAS, the Borrower, Oaktree Strategic Income Corporation, as equityholder,
the Servicer, the Collateral Agent, the Collateral Custodian, the Facility Agent
and each Lender party thereto are party to the Loan Financing and Servicing
Agreement, dated as of September 24, 2018 (as amended, supplemented, amended and
restated and otherwise modified from time to time, the “Loan Agreement”); and
WHEREAS, the Borrower, the Servicer, the Collateral Agent, the Collateral
Custodian and the Facility Agent have agreed to amend the Loan Agreement in
accordance with Section 17.2 of the Loan Agreement and subject to the terms and
conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
ARTICLE I


Definitions
SECTION 1.1.    Defined Terms. Terms used but not defined herein have the
respective meanings given to such terms in the Loan Agreement.
ARTICLE II


Amendments to the Loan Agreement
SECTION 2.1.    As of the date of this Amendment, the Loan Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Loan Agreement attached
as Appendix A hereto.
SECTION 2.2.    As of the date of this Amendment, the Schedules and Exhibits to
the Loan Agreement are hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the bold and double-underlined text (indicated textually in the same manner as
the following example: bold and double-
USActive 55046860.4                1

--------------------------------------------------------------------------------



underlined text) as set forth on the pages of the Schedules and Exhibits to the
Loan Agreement attached as Appendix B hereto.
ARTICLE III
Conditions to Effectiveness
SECTION 3.1.    This Amendment shall become effective as of the date hereof upon
satisfaction of the following conditions:
(a)    the execution and delivery of this Amendment by each party hereto;
(b)    the Portfolio LTV shall be less than or equal to 70.0%; and
(c)    all fees (including reasonable and documented fees, disbursements and
other charges of external counsel to the extent invoiced one Business Day prior
to the date hereof) due to the Lenders on or prior to the effective date of this
Amendment have been paid in full.
ARTICLE IV
Representations and Warranties
SECTION 4.1.    The Borrower hereby represents and warrants to the Facility
Agent that, as of the date first written above, (i) no Event of Default,
Unmatured Event of Default, Servicer Default or Unmatured Servicer Default has
occurred and is continuing and (ii) the representations and warranties of the
Borrower contained in the Loan Agreement are true and correct in all material
respects on and as of such day (other than any representation and warranty that
is made as of a specific date).
ARTICLE V


Miscellaneous
SECTION 5.1.    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 5.2.    Severability Clause. In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
SECTION 5.3.    Ratification. Except as expressly amended and waived hereby, the
Loan Agreement is in all respects ratified and confirmed and all the terms,
conditions and
USActive 55046860.4                2

--------------------------------------------------------------------------------



provisions thereof shall remain in full force and effect.
SECTION 5.4.    Counterparts; Electronic Execution. The parties hereto may sign
one or more copies of this Amendment in counterparts, all of which together
shall constitute one and the same agreement. Delivery of an executed signature
page of this Amendment by facsimile or email transmission shall be effective as
delivery of a manually executed counterpart hereof. This Amendment shall be
valid, binding, and enforceable against a party when executed and delivered by
an authorized individual on behalf of the party by means of (i) an original
manual signature, (ii) a faxed, scanned, or photocopied manual signature, or
(iii) any other electronic signature permitted by the federal Electronic
Signatures in Global and National Commerce Act, state enactments of the Uniform
Electronic Transactions Act, and/or any other relevant electronic signatures
law, including any relevant provisions of the UCC (collectively, “Signature
Law”), in each case to the extent applicable. Each faxed, scanned, or
photocopied manual signature, or other electronic signature, shall for all
purposes have the same validity, legal effect, and admissibility in evidence as
an original manual signature. Each party hereto shall be entitled to
conclusively rely upon, and shall have no liability with respect to, any faxed,
scanned, or photocopied manual signature, or other electronic signature, of any
other party and shall have no duty to investigate, confirm or otherwise verify
the validity or authenticity thereof. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original, but
such counterparts shall, together, constitute one and the same instrument. For
the avoidance of doubt, original manual signatures shall be used for execution
or indorsement of writings when required under the UCC or other Signature Law
due to the character or intended character of the writings.
SECTION 5.5.    Headings. The headings of the Articles and Sections in this
Amendment are for convenience of reference only and shall not be deemed to alter
or affect the meaning or interpretation of any provisions hereof.
SECTION 5.6.    No Proceedings; Limited Recourse. The provisions of Sections
17.11 and 17.12 of the Loan Agreement are incorporated herein mutatis mutandis.
[Signature pages follow]


USActive 55046860.4                3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the day and year first
above written.
OCSI SENIOR FUNDING LTD., as Borrower
By: /s/ Dianne Farjallah         
Name: Dianne Farjallah
Title: Director






[Signature Page to Amendment to LFSA]

--------------------------------------------------------------------------------



OAKTREE STRATEGIC INCOME CORPORATION, as Servicer
By: Oaktree Fund Advisors, LLC
Its: Investment Adviser    
By: /s/ Mary Gallegly         
Name: Mary Gallegly
Title: Senior Vice President
By: /s/ Matthew Stewart         
Name: Matthew Stewart
Title: Senior Vice President
[Signature Page to Amendment to LFSA]

--------------------------------------------------------------------------------



DEUTSCHE BANK AG, NEW YORK BRANCH, as Facility Agent
By: /s/ Amit Patel         
Name: Amit Patel
Title: Managing Director
By: /s/ Andrew Goldsmith         
Name: Andrew Goldsmith
Title: Vice President
[Signature Page to Amendment to LFSA]

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and as Collateral Custodian
By: /s/ Katherine M. O'Brien Mathis         
Name: Katherine M. O'Brien Mathis
Title: Vice President




[Signature Page to Amendment to LFSA]


--------------------------------------------------------------------------------



Appendix A






--------------------------------------------------------------------------------



EXECUTION VERSION
Conformed through Amendment No. 45 dated as of March 22,July 8, 2020








LOAN FINANCING AND SERVICING AGREEMENT






dated as of September 24, 2018






OCSI SENIOR FUNDING LTD.
as Borrower






OAKTREE STRATEGIC INCOME CORPORATION
as Equityholder,






OAKTREE STRATEGIC INCOME CORPORATION
as Servicer,






THE LENDERS FROM TIME TO TIME PARTIES HERETO,






DEUTSCHE BANK AG, NEW YORK BRANCH,
as Facility Agent






THE OTHER AGENTS PARTIES HERETO,






and














USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page




ARTICLE I    DEFINITIONS     1


Section 1.1    Defined Terms         1 Section 1.2    Other Definitional
Provisions     5153
ARTICLE II    THE FACILITY, ADVANCE PROCEDURES AND NOTES     5254




Section 2.1    Advances     5254 Section 2.2    Funding of Advances     5254
Section 2.3    Notes     5456 Section 2.4    Repayment and Prepayments     5456
Section 2.5    Permanent Reduction of Facility Amount     5557 Section
2.6    Extension of Revolving Period     5557 Section 2.7    Calculation of
Discount Factor     5557 Section 2.8    Increase in Facility Amount     5760
Section 2.9    Defaulting Lenders     5760
ARTICLE III    YIELD, UNDRAWN FEE, MINIMUM UTILIZATION FEE ETC     5861




Section 3.1    Yield, Undrawn Fee and Minimum Utilization Fee     5861 Section
3.2    Yield Distribution Dates     5862 Section 3.3    Yield Calculation
    5862 Section 3.4    Computation of Yield, Fees, Etc     5962










USActive 49316845.1249316845.13    - i-




--------------------------------------------------------------------------------





ARTICLE IV    PAYMENTS; TAXES     5962




Section 4.1    Making of Payments     5962 Section 4.2    Due Date Extension
    5962 Section 4.3    Taxes     5963
ARTICLE V    INCREASED COSTS, ETC     6367




Section 5.1    Increased Costs, Capital Adequacy     6367


ARTICLE VI    EFFECTIVENESS; CONDITIONS TO ADVANCES     6568




Section 6.1    Effectiveness     6568 Section 6.2    Advances and Reinvestments
    6770 Section 6.3    Transfer of Collateral Obligations and Permitted
Investments 6972
ARTICLE VII     ADMINISTRATION AND SERVICING OF COLLATERAL OBLIGATIONS     7074


Section 7.1    Retention and Termination of the Servicer     7074 Section
7.2    Resignation and Removal of the Servicer; Appointment of
Successor Servicer     7074 Section 7.3    Duties of the Servicer     7275
Section 7.4    Representations and Warranties of the Servicer     7377 Section
7.5    Covenants of the Servicer     7679 Section 7.6    Servicing Fees; Payment
of Certain Expenses by Servicer     7983 Section 7.7    Collateral Reporting
    7983 Section 7.8    Notices     7983
Section 7.9    Procedural Review of Collateral Obligations; Access to
Servicer and Servicer’s Records     7983


- ii-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------





Section 7.10 Optional Sales     8184 Section 7.11 Repurchase or Substitution of
Warranty Collateral Obligations 8286 Section 7.12 Servicing of REO Assets
    8386
ARTICLE VIII    ACCOUNTS; PAYMENTS     8488




Section 8.1    Accounts     8488 Section 8.2    Excluded Amounts     8690
Section 8.3    Distributions, Reinvestment and Dividends     8790 Section
8.4    Fees     9094 Section 8.5    Monthly Report     9094
ARTICLE IX    REPRESENTATIONS AND WARRANTIES OF THE BORROWER     9195




Section 9.1    Organization and Good Standing     9195 Section 9.2    Due
Qualification     9195 Section 9.3    Power and Authority     9195 Section
9.4    Binding Obligations     9195 Section 9.5    Security Interest     9195
Section 9.6    No Violation     9296 Section 9.7    No Proceedings     9397
Section 9.8    No Consents     9397 Section 9.9    Solvency     9397 Section
9.10 Compliance with Laws     9397 Section 9.11 Taxes     9397 Section 9.12
Monthly Report     9498 Section 9.13 No Liens, Etc     9498
-iii-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------





Section 9.14 Information True and Correct         9498 Section 9.15 Bulk Sales
        9599 Section 9.16 Collateral         9599 Section 9.17 Selection
Procedures         9599 Section 9.18 Indebtedness         9599 Section 9.19 No
Injunctions         9599 Section 9.20 No Subsidiaries         9599 Section 9.21
ERISA Compliance         9599 Section 9.22 Investment Company Status     96100
Section 9.23 Set-Off, Etc     96100 Section 9.24 Collections     96100 Section
9.25 Value Given     96100 Section 9.26 Use of Proceeds     96100 Section 9.27
Separate Existence     96100 Section 9.28 Transaction Documents     97101
Section 9.29 Anti-Terrorism, Anti-Money Laundering     97101 Section 9.30
Anti-Bribery and Corruption     98102
ARTICLE X    COVENANTS     98102




Section 10.1 Protection of Security Interest of the Secured Parties
        98102 Section 10.2 Other Liens or Interests         99103 Section 10.3
Costs and Expenses     100104 Section 10.4 Reporting Requirements     100104
Section 10.5 Separate Existence     100104 Section 10.6 Hedging Agreements
    102106
-iv-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------





Section 10.7 Tangible Net Worth     104108 Section 10.8 Taxes     105109 Section
10.9 Merger, Consolidation, Etc     105109 Section 10.10 Deposit of Collections
    105109 Section 10.11 Indebtedness; Guarantees     105109 Section 10.12
Limitation on Purchases from Affiliates     105109 Section 10.13 Documents
    105109 Section 10.14 Preservation of Existence     106110 Section 10.15
Limitation on Investments     106110 Section 10.16 Distributions     106110
Section 10.17 Performance of Transaction Documents     106110 Section 10.18
Reserved     106110 Section 10.19 Further Assurances; Financing Statements
    106110 Section 10.20 Obligor Payment Instructions     107111 Section 10.21
Delivery of Collateral Obligation Files     107111 Section 10.22 Collateral
Obligation Schedule     108112 Section 10.23 Notice to Specified Obligors
    108112 Section 10.24 Risk Retention     108112 Section 10.25 Moody’s
RiskCalc     110114 Section 10.26 Repurchase of Preference Shares     111114
Section 10.27 Ineligible Collateral     111115
ARTICLE XI    THE COLLATERAL AGENT     111115




Section 11.1    Appointment of Collateral Agent     111115 Section
11.2    Monthly Reports     111115
-v-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------





Section 11.3 Collateral Administration     111115 Section 11.4 Removal or
Resignation of Collateral Agent     115118 Section 11.5 Representations and
Warranties     115119 Section 11.6 No Adverse Interest of Collateral Agent
    116119 Section 11.7 Reliance of Collateral Agent     116120 Section 11.8
Limitation of Liability and Collateral Agent Rights     116120 Section 11.9 Tax
Reports     119123 Section 11.10 Merger or Consolidation     119123 Section
11.11 Collateral Agent Compensation     119123 Section 11.12 Anti-Terrorism Laws
    120123
ARTICLE XII    GRANT OF SECURITY INTEREST     120124




Section 12.1 Borrower’s Grant of Security Interest     120124 Section 12.2
Borrower Remains Liable     121125 Section 12.3 Release of Collateral     122125
ARTICLE XIII    EVENTS OF DEFAULT     122126


Section 13.1 Events of Default     122126 Section 13.2 Effect of Event of
Default     124128 Section 13.3 Rights upon Event of Default     125129 Section
13.4 Collateral Agent May Enforce Claims Without Possession of
Notes     126129 Section 13.5 Collective Proceedings     126130 Section 13.6
Insolvency Proceedings     126130 Section 13.7 Delay or Omission Not Waiver
    127131 Section 13.8 Waiver of Stay or Extension Laws     127131


USActive 49316845.1249316845.13    - vi-




--------------------------------------------------------------------------------





Section 13.9    Limitation on Duty of Collateral Agent in Respect of
Collateral128131 Section 13.10    Power of Attorney     128132
ARTICLE XIV    THE FACILITY AGENT     129132




Section 14.1 Appointment     129132 Section 14.2 Delegation of Duties     129133
Section 14.3 Exculpatory Provisions     129133 Section 14.4 Reliance by Note
Agents     130133 Section 14.5 Notices     130134 Section 14.6 Non-Reliance on
Note Agents     131134 Section 14.7 Indemnification     131135 Section 14.8
Successor Note Agent     132135 Section 14.9 Note Agents in their Individual
Capacity     132136
ARTICLE XV    ASSIGNMENTS     132136




Section 15.1 Restrictions on Assignments by the Borrower and the Servicer 132136
Section 15.2 Documentation     132136 Section 15.3 Rights of Assignee     133136
Section 15.4 Assignment by Lenders     133136 Section 15.5 Registration;
Registration of Transfer and Exchange     133137 Section 15.6 Mutilated,
Destroyed, Lost and Stolen Notes     134138 Section 15.7 Persons Deemed Owners
    135139 Section 15.8 Cancellation     135139 Section 15.9 Participations;
Pledge     135139






USActive 49316845.1249316845.13    -vii-




--------------------------------------------------------------------------------





ARTICLE XVI    INDEMNIFICATION     136140




Section 16.1 Borrower Indemnity     136140 Section 16.2 Servicer Indemnity
    137141 Section 16.3 Contribution     137141 Section 16.4 Risk Retention
Indemnity     138142
ARTICLE XVII    MISCELLANEOUS     138142




Section 17.1 No Waiver; Remedies     138142 Section 17.2 Amendments, Waivers
    139143 Section 17.3 Notices, Etc     140143 Section 17.4 Costs and Expenses
    140144 Section 17.5 Binding Effect; Survival     141144 Section 17.6
Captions and Cross References     141145 Section 17.7 Severability     141145
Section 17.8 GOVERNING LAW     141145
Section 17.9 Counterparts     141145 Section 17.10 WAIVER OF JURY TRIAL
    141145
Section 17.11 No Proceedings     142145 Section 17.12 Limited Recourse
    142146 Section 17.13 ENTIRE AGREEMENT     144148
Section 17.14 Confidentiality     144148 Section 17.15 Non-Confidentiality of
Tax Treatment     145149 Section 17.16 Replacement of Lenders     145149 Section
17.17 Consent to Jurisdiction     146150


-viii-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------





Section 17.18    Option to Acquire Rating     147150


Section 17.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions     147150


Section 17.20    Acknowledgement Regarding Any Supported QFCs     147151


ARTICLE XVIII COLLATERAL CUSTODIAN     148152




Section 18.1 Designation of Collateral Custodian     148152 Section 18.2 Duties
of the Collateral Custodian     148152 Section 18.3 Delivery of Collateral
Obligation Files     150154 Section 18.4 Collateral Obligation File
Certification     151155 Section 18.5 Release of Collateral Obligation Files
    152155 Section 18.6 Examination of Collateral Obligation Files     153157
Section 18.7 Lost Note Affidavit     154157 Section 18.8 Transmission of
Collateral Obligation Files     154157 Section 18.9 Merger or Consolidation
    154158 Section 18.10 Collateral Custodian Compensation     154158 Section
18.11 Removal or Resignation of Collateral Custodian     155158 Section 18.12
Limitations on Liability     155159 Section 18.13 Collateral Custodian as Agent
of Collateral Agent     157160
-ix-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



EXHIBIT A    Form of Note
EXHIBIT B    Audit Standards EXHIBIT C-1    Form of Advance Request
EXHIBIT C-2    Form of Reinvestment Request
EXHIBIT C-3    Form of Electronic Asset Approval Request EXHIBIT D    Form of
Monthly Report
EXHIBIT E    Form of Electronic Approval Notice EXHIBIT F-1    Authorized
Representatives of Servicer EXHIBIT F-2    Request for Release and Receipt
EXHIBIT F-3    Request for Release of Request for Release and Receipt
EXHIBIT G-1    U.S. Tax Compliance Certificate (Foreign Lender -
non-Partnerships) EXHIBIT G-2    U.S. Tax Compliance Certificate (Foreign
Participant - non-Partnerships) EXHIBIT G-3    U.S. Tax Compliance Certificate
(Foreign Participants - Partnerships) EXHIBIT G-4    U.S. Tax Compliance
Certificate (Foreign Lenders - Partnerships) EXHIBIT H    Schedule of Collateral
Obligations Certification


SCHEDULE 1    Diversity Score Calculation
SCHEDULE 2    Moody’s Industry Classification Group List SCHEDULE
3    Collateral Obligations
SCHEDULE 4    Moody’s RiskCalc Calculation SCHEDULE 5    Moody’s Definitions
SCHEDULE 6    Impacted Obligations


-x-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



the foregoing employee benefit plan or plans (within the meaning of the DOL
Regulations or otherwise).


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Borrower” has the meaning set forth in the Preamble.
“Borrower Assigned Agreements” has the meaning set forth in Section 12.1(c).
“Borrowing Base” means, on any day of determination, the sum of (a)(i) the
product of
the lower of (x) the Weighted Average Advance Rate and (y) the Maximum Portfolio
Advance Rate multiplied by the Adjusted Aggregate Eligible Collateral Obligation
Balance plus (b) the amount of Principal Collections on deposit in the Principal
Collection Account minus (c) the Aggregate Unfunded Amount plus (d) the amount
on deposit in the Unfunded Exposure Account minus (e) the Unsettled Equity
Amount.


“Broadly Syndicated Loan” means, as of any date of determination, any Loan that
(i) is rated CCC/Caa2 or higher as of the Cut-Off Date, (ii) has a tranche size
of at least $200,000,000,
(iii)    has a quote depth of at least two (2) by Loan Pricing Corporation,
Markit Group Limited, Loan X Mark-It Partners or Thompson Reuters Pricing
Service and (iv) the related Obligor has EBITDA greater than or equal to
$50,000,000.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or the city in which the
offices of the Collateral Agent or Collateral Custodian are located are
authorized or obligated by law, executive order or government decree to remain
closed; provided that, when used in connection with the LIBOR Rate, the term
“Business Day” shall also exclude any day on which dealings in deposits in
Dollars are not carried out in the London interbank market. All references to
any “day” or any particular day of any “calendar month” shall mean calendar day
unless otherwise specified.


“Capped Fees/Expenses” means, on any Distribution Date, the sum of the
Collateral Agent Fees and Expenses and the Collateral Custodian Fees and
Expenses in an amount not to exceed $43,500 (the “Quarterly Cap”); provided
that, if the aggregate amount of the Collateral Agent Fees and Expenses and the
Collateral Custodian Fees and Expenses paid to the Collateral Agent and the
Collateral Custodian under clause (ii) of Section 8.3(a) and clause (i) of
Section 8.3(b) on any Distribution Date is less than the Quarterly Cap, the
unused portion of the Quarterly Cap may be carried forward to the next
succeeding Distribution Date and added to the Quarterly Cap for such
Distribution Date; provided further that the aggregate amount of the Collateral
Agent Fees and Expenses and the Collateral Custodian Fees and Expenses paid to
the Collateral Agent or the Collateral Custodian under clause (ii) of Section
8.3(a) and clause (i) of Section 8.3(b) may not exceed $150,000 in any calendar
year.


“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act (Public
Law No. 116-136).


“Cayman Administrator” means Walkers Fiduciary Limited and any successor
thereto.
- 7-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



“Effective Advance Rate” means, on any date of determination, (a) the Advances
outstanding on such date divided by (b) the sum of (i) the Adjusted Aggregate
Eligible Collateral Obligation Balance on such date plus (ii) the amount of
Principal Collections on deposit in the Principal Collection Account on such
date minus (iii) the Aggregate Unfunded Amount on such date plus (iv) the amount
on deposit in the Unfunded Exposure Account on such date.


“Effective Date” has the meaning set forth in Section 6.1.


“Effective Date Participation Interest” means any participation interest
acquired by the Borrower pursuant to the Master Participation Agreement.


“Effective Equity” means, as of any day, the greater of (x) the sum of the
Principal Balances of all Eligible Collateral Obligations plus amounts on
deposit in the Principal Collection Account minus the Unsettled Equity Amount
minus the outstanding principal amount of all Advances and (y) $0.


“Effective LTV” means, with respect to any Asset Based Loan as of any date of
determination, the result, as expressed as a percentage, of (i) the Principal
Balance of such Collateral Obligation divided by (ii) the Appraised Value of
such Collateral Obligation as of such date of determination.


“Eligible Account” means (i) a segregated trust account or (ii) a segregated
direct deposit account, in each case, maintained with a securities intermediary
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, having a certificate of
deposit, short term deposit or commercial paper rating of at least A-1 by S&P
and P-1 by Moody’s. In either case, such depository institution or trust company
shall have been approved by the Facility Agent, acting in its reasonable
discretion, by written notice to the Servicer. DBNY and Wells Fargo Bank,
National Association or any other Collateral Custodian appointed in accordance
with the terms hereunder are deemed to be acceptable securities intermediaries
to the Facility Agent.


“Eligible Collateral Obligation” means, on any Measurement Date, each Collateral
Obligation that satisfies the following conditions (unless otherwise added or
waived by the Facility Agent in its sole discretion in the related Approval
Notice); provided that, prior to the date that is five (5) days after the
Effective Date, the Collateral Obligation in respect of SMS Systems Maintenance
Services Inc. shall be deemed to be an Eligible Collateral Obligation:


(a)    the Facility Agent in its sole discretion has delivered an Approval
Notice with respect to such Collateral Obligation which has been acknowledged
and agreed to by the Borrower;
(b)    such Collateral Obligation is not a Defaulted Collateral Obligation;


(c)    such Collateral Obligation is not an Equity Security and is not
convertible into an Equity Security at the option of the applicable Obligor or
any Person other than the Borrower;


(d)    such Collateral Obligation is not a Structured Finance Obligation;
- 16-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



requested from such Rating Agency a credit estimate, shadow rating or similar
rating within 10 Business Days of the applicable Cut-Off Date;
(z)    such Collateral Obligation has an Agency Rating;


(aa) such Collateral Obligation is not the subject of an Offer, exchange or
tender by the related Obligor for cash, securities or any other type of
consideration, other than a Permitted Offer, but only to the extent of such
Offer and to the extent set forth on the related Asset Approval Request (or, in
the case of a Collateral Obligation that becomes subject to an Offer that is a
Permitted Offer after the Cut-Off Date with respect to such Collateral
Obligation, to the extent notified by the Servicer to the Facility Agent);


(bb) such Collateral Obligation is purchased for a Purchase Price of at least
85%;
(cc) such Collateral Obligation does not have an Obligor in a Prohibited
Industry or any other industry which is illegal under Applicable Law at the time
of acquisition of such Collateral Obligation; and


(dd) if it is a registration-required obligation within the meaning of the Code,
such Collateral Obligation is Registered.


“Eligible Obligor” means, on any day, any Obligor that (i) is a Person (other
than a natural person) that is duly organized and validly existing under the
laws of, the United States or any State thereof, (ii) is a legal operating
entity or holding company, (iii) is not an Official Body, and (iv) is not an
Affiliate of, or controlled by, the Borrower, the Servicer or the Equityholder.
“Enterprise Value Loan” means any Loan that is not an Asset Based Loan.
“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes,
ordinances, rules, regulations, permits, licenses, approvals, interpretations
and orders of courts or any other Official Body, relating to the protection of
human health or the environment, including requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601 et seq.), the Safe Drinking Water Act
(42 U.S.C. § 300, et seq.), the Environmental Protection Agency’s regulations
relating to underground storage tanks (40 C.F.R. Parts 280 and 281), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), and the rules and
regulations thereunder, each as amended or supplemented from time to time.


“EOD Target Portfolio LTV” means (1) from the Fifth Amendment Effective Date
until the end of the Waiver Period, the Target Portfolio LTV and (2) after the
end of the Waiver Period until the Post-Waiver Period Cut-Off Date, 70.0% and
(3) thereafter, 65.0%.


“Equityholder” has the meaning set forth in the Preamble.


                - 19-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



“Facility Termination Date” means the earliest of (i) the date that is six (6)
months after the last day of the Revolving Period (or, if such day is not a
Business Day, the next succeeding Business Day), (ii) the date of the CLO
Takeout and (iii) the effective date on which the facility hereunder is
terminated pursuant to Section 13.2.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with such sections of the Code and any legislation,
law, regulation or practice enacted or promulgated pursuant to such
intergovernmental agreement including, for the avoidance of doubt, the Cayman
Islands Tax Information Authority Law (2017 Revision) together with regulations
and guidance notes made pursuant to such law.


“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Facility Agent from three federal funds brokers of recognized
standing selected by it.


“Fee Letter” has the meaning set forth in Section 8.4. “Fees” has the meaning
set forth in Section 8.4.
“Fifth Amendment Effective Date” means July 8, 2020.


“FILO Loan” means any Loan that (i) becomes, by its terms, subordinate in right
of payment to one or more other obligations of the related Obligor, in each case
issued under the same Underlying Instruments as such Loan (other than any Loan
subject to a Permitted Working Capital Lien), in any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, (ii) is secured
by a pledge of collateral, which security interest is validly perfected and
first priority under Applicable Law (subject to (x) Liens permitted under the
applicable Underlying Instruments that are reasonable or customary for similar
loans, (y) Permitted Working Capital Liens and (z) Liens accorded priority by
law in favor of any Official Body), and (iii) the Servicer determines in good
faith that the value of the collateral or the enterprise value securing the Loan
on or about the time of acquisition equals or exceeds the outstanding principal
balance of the Loan plus the aggregate outstanding balances of all other loans
of equal or higher seniority secured by the same collateral; provided, that the
portion of any FILO Loan with a Leverage Multiple that attaches in excess of
2.5x shall be deemed to be a Second Lien Loan for all purposes hereunder. For
the avoidance of doubt, a Collateral Obligation will not be a FILO Loan if the
Facility Agent designates such Collateral Obligation as a First Lien Loan
pursuant to the proviso at the end of the definition of such term.


- 25-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



Requirement, it shall either collateralize its obligations in a manner
reasonably satisfactory to the Facility Agent, or transfer its rights and
obligations under each Hedging Agreement (excluding, however, any right to net
payments or Hedge Breakage Costs under any Hedge Transaction, to the extent
accrued to such date or to accrue thereafter and owing to the transferring Hedge
Counterparty as of the date of such transfer) to another entity that meets the
Long-term Rating Requirement and the Short-term Rating Requirement and has
entered into a Hedging Agreement with the Borrower on or prior to the date of
such transfer.


“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.


“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”


“Impacted Obligation” means any Collateral Obligation listed on Schedule 6, as
such Schedule may be updated from time to time in accordance with Section
2.7(e).


“Increased Costs” means, collectively, any increased cost, loss or liability
owing to the Facility Agent and/or any other Affected Person under Article V of
this Agreement.


“Incurrence Covenant” means a covenant by any borrower to comply with one or
more financial covenants only upon the occurrence of certain actions of the
borrower, including a debt issuance, dividend payment, share purchase, merger,
acquisition or divestiture.


“Indebtedness” means, with respect to any Person, at any day, without
duplication: (i) all obligations of such Person for borrowed money; (ii) all
obligations of such Person evidenced by bonds, debentures, notes, deferrable
securities or other similar instruments; (iii) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business; (iv) all obligations of such
Person as lessee under capital leases; (v) all non-contingent obligations of
such Person to reimburse or prepay any bank or other Person in respect of
amounts paid under a letter of credit, banker’s acceptance or similar
instrument; (vi) all debt of others secured by a Lien on any asset of such
Person, whether or not such debt is assumed by such Person; and (vii) all debt
of others guaranteed by such Person and other contingent obligations to
purchase, to provide funds for payment, to supply funds to invest in any Person
or otherwise to assure a creditor against loss (in each case excluding any
unfunded commitments of the Borrower with respect to any Variable Funding
Asset).


“Indemnified Amounts” has the meaning set forth in Section 16.1.
- 28-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



each that requires the consent of the Borrower or any lenders thereunder;
provided that, solely during the Waiver Period, with respect to a PPP Loan
described in clause (a) of the definition thereof and that would cause a
Material Modification pursuant to either clause (i) or (iv) above, such
modification shall be deemed not to be a Material Modification during the Waiver
Period;


(d)    either (i) extends the maturity date of such Collateral Obligation past
the
maturity date as of the related Cut-Off Date or (ii) extends the amortization
schedule with respect thereto for a period of greater than four (4) months;


(e)    substitutes, alters or releases (other than by the granting of Permitted
Liens) the Related Security securing such Collateral Obligation and such
substitution, alteration or release, individually or in the aggregate and as
determined in the Facility Agent’s reasonable discretion, materially and
adversely affects the value of such Collateral Obligation;


(f)    results in any less financial information in respect of reporting
frequency, scope or otherwise being provided with respect to the related Obligor
or reduces the frequency or total number of any appraisals required thereunder
that, in each case, has a material adverse effect on the ability of the Servicer
or the Facility Agent (as determined by the Facility Agent in its reasonable
discretion) to make any determinations or calculations required or permitted
hereunder; provided, however, that it shall not be a Material Modification if,
on not more than two occasions with respect to such Collateral Obligation (or
any other additional occasions approved by the Facility Agent in its sole
discretion) any such amendment, waiver, modification or supplement grants an
extension (or extensions) of not more than 30 days of the time for delivery of
quarterly or annual financial statements or grants an extension (or extensions)
of the time for delivery of, or waives delivery of, financial statements;
provided further, that any waiver of delivery of quarterly and annual financial
statements shall be deemed to be “material”;


(g)    amends, waives, forbears, supplements or otherwise modifies in any way
the definition of “indebtedness” or “permitted lien” (or any such similar term)
in a manner that is materially adverse to any Lender;
(h)    results in any change in the currency or composition of any payment of
interest or principal to any currency other than that in which such Collateral
Obligation was originally denominated;


(i)    with respect to an Asset Based Loan, results in a material change to or
grants material relief from the borrowing base or any related definition; or


(j)    results in a change to the calculation of EBITDA for the related Obligor
by including any other non-cash charges that were deducted in determining
earnings of such Obligor from continuing operations for such period, unless (w)
such modification or non-cash charges were set forth on the related Approval
Notice, (x) such modification or non-cash charges were otherwise approved by the
Facility Agent in its sole discretion, (y) the Servicer continues to calculate
the EBITDA of such Obligor without giving effect to such modification for all
purposes under this Agreement, or if the Servicer elects to calculate the EBITDA
of such Obligor after giving effect to such modification, the Servicer shall
recalculate the Original
- 33-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



Leverage Multiple for such Collateral Obligation by giving pro forma effect to
such modification of the calculation of EBITDA or (z) both (1) at the time of
such modification, the Equityholder and its Subsidiaries did not collectively
possess an ability to prevent the effectiveness of such modification and (2) no
Revaluation Event described in clause (g) of the definition thereof occurs with
respect to such Collateral Obligation as a result of such modification.


“Maximum Portfolio Advance Rate” means, (i) other than during the Post-Pricing
Period, 70% and (ii) at any time followingduring the Post-Pricing Period (or
such earlier date as agreed by the Facility Agent, in its sole discretion), the
lesser of (x) 75% and (y) the Attachment Point.


“Maximum Weighted Average Life Test” means a test that will be satisfied on any
date of determination if the Weighted Average Life of all Eligible Collateral
Obligations included in the Collateral is less than or equal to 6.0 years.


“Maximum Weighted Average Moody’s Rating Test” means a test that will be
satisfied on any day if the Weighted Average Moody’s Rating Factor of all
Eligible Collateral Obligations included in the Collateral is less than or equal
to (x) prior to the date that is one month after the Effective Date, 4000 and
(y) thereafter, 3750.4250.


“Measurement Date” means each of the following, as applicable: (i) the Effective
Date;
(ii) each Determination Date; (iii) each Funding Date; (iv) the date of any
repayment or prepayment pursuant to Section 2.4; (v) the date that the Servicer
has actual knowledge of the occurrence of any Revaluation Event with respect to
any Collateral Obligation; (vi) the date of any optional repurchase or
substitution pursuant to Section 7.11; (vii) the last date of the Revolving
Period; and (viii) the date of any Optional Sale.


“Merger” means the contemplated merger between the Borrower and FS Senior
Funding Ltd. on or about September 24, 2018.


“Minimum Diversity Test” means a test that will be satisfied on any date of
determination if the Diversity Score of all Eligible Collateral Obligations
included in the Collateral is equal to or greater than 20.18.


“Minimum Equity Test” means a test that will be satisfied on any date of
determination if the Effective Equity is equal to or greater than the greater of
(A) the sum of the Collateral Obligation Amounts of the five Obligors with
Collateral Obligations constituting the highest aggregate Collateral Obligation
Amounts and (B) $30,000,000; provided that, for purposes of calculating clause
(A) above, the Collateral Obligation Amount with respect to any Obligor shall be
the sum of all Collateral Obligation Amounts with respect to which such Person
is an Obligor.


“Minimum Utilization Fee” means a fee payable pursuant to Section 3.2 to each
Committed Lender for each day of the related Accrual Period equal to the product
of (A) the Applicable Margin and (B) the positive difference (if any) of (x) the
product of (1) such Committed Lender’s average daily Commitment during the
related Accrual Period multiplied by (2) the Minimum Utilization Percentage
minus (y) the daily average Advances funded by such Committed Lender (or its
Lender Group) during such Accrual Period minus (z) the
- 34-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



Undrawn Fee accrued during such Accrual Period with respect to the amount of the
unutilized Commitment.


For purposes of this calculation, “Minimum Utilization Percentage” shall mean
(i) from the Fifth Amendment Effective Date until the Post-Waiver Period Cut-Off
Date, 50.0% and (ii) otherwise, 80.0%.


“Minimum Weighted Average Coupon Test” means a test that will be satisfied on
any date of determination if the Weighted Average Coupon of all Eligible
Collateral Obligations that are Fixed Rate Collateral Obligations included in
the Collateral on such day is equal to or greater than 6.00%.


“Minimum Weighted Average Spread Test” means a test that will be satisfied on
any date of determination if the Weighted Average Spread of all Eligible
Collateral Obligations included in the Collateral on such day is equal to or
greater than 4.25%.


“Monthly Report” means a monthly report in the form of Exhibit D prepared as of
the close of business on each Reporting Date.


“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.


“Moody’s Industry Classification” means the industry classifications set forth
in Schedule 2 hereto, as such industry classifications shall be updated at the
option of the Facility Agent in its sole discretion if Moody’s publishes revised
industry classifications.


“Moody’s RiskCalc” has the meaning specified in Schedule 4.


“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, as applicable, in respect of which the Borrower or
any ERISA Affiliate has or could have any obligation or liability, contingent or
otherwise.


“MV Measurement Date” means the last Business Day of each calendar week.


“Non-Approval Event” means, as of any date of determination, an event that (x)
will be deemed to have occurred if the ratio (measured on a rolling-six month
basis) of (i) the number of Asset Approval Requests resulting in Non-Approved
Loans over (ii) the total number of Asset Approval Requests is greater than 50%
and (y) will be continuing until the conditions set forth in clause (x) of this
definition are no longer true.


“Non-Approved Loan” means each Loan that is otherwise fully eligible for
inclusion in the Borrowing Base for which an Asset Approval Request is submitted
by the Servicer in good faith to the Facility Agent for inclusion in the
Borrowing Base, and such Asset Approval Request is not approved by the Facility
Agent.


“Non-Revalued Broadly Syndicated Loan” means a Broadly Syndicated Loan with
respect to which no Revaluation Event has occurred since the applicable Cut-Off
Date.
- 35-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



“Original Effective LTV” means, with respect to any Collateral Obligation, the
Effective LTV of such Collateral Obligation as calculated by the Servicer and
approved by the Facility Agent in accordance with the definitions of Effective
LTV and the definitions used therein and set forth in the related Approval
Notice.


“Original Leverage Multiple” means, with respect to any Collateral Obligation,
the Leverage Multiple applicable to such Collateral Obligation as calculated by
the Servicer (and, to the extent set forth in the Asset Approval Request,
approved by the Facility Agent in the related Approval Notice) in accordance
with the definition of Leverage Multiple and the definitions used therein and
set forth in the related Approval Notice.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in the Obligations or any
Transaction Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, mortgage, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Transaction Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment.


“Pandemic” means the global outbreak of the novel coronavirus (SARS-CoV-2) and
related respiratory disease “COVID-19”.


“Participant” has the meaning set forth in Section 15.9(a). “Participant
Register” has the meaning set forth in Section 15.9(c).
“Participation Interest” means a participation interest (other than an Effective
Date Participation Interest) in a loan that would, at the time of acquisition or
the Borrower’s commitment to acquire the same, satisfy each of the following
criteria: (i) such participation interest, if acquired directly by the Borrower,
would qualify as an Eligible Collateral Obligation,
(ii) the selling institution is a lender on the loan or commitment, (iii) the
aggregate participation interest in the loan granted by such selling institution
to any one or more participants does not exceed the principal amount or
commitment with respect to which the selling institution is a lender under such
loan, (iv) such participation interest does not grant, in the aggregate, to the
participant in such participation interest a greater interest than the selling
institution holds in the loan or commitment that is the subject of the
participation interest, (v) the entire purchase price for such participation
interest is paid in full (without the benefit of financing from the selling
institution or its Affiliates) at the time of the Borrower’s acquisition (or, to
the extent of a participation interest in the unfunded commitment under a
Variable Funding Asset, at the time of the funding of such loan), (vi) the
participation interest provides the participant all of the
- 37-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



of the foregoing definition of Permitted Investment at the time of acquisition);
provided, that notwithstanding the foregoing clauses (a) through (d), Permitted
Investments may only include obligations or securities that constitute cash
equivalents for purposes of the rights and assets in paragraph (c)(8)(i)(B) of
the exclusions from the definition of “covered fund” for purposes of the Volcker
Rule.


“Permitted Lien” means (i) the Lien in favor of the Collateral Agent for the
benefit of the Secured Parties, (ii) Liens for Taxes and mechanics’ or
suppliers’ liens for services or materials supplied, in either case, not yet due
and payable and for which adequate reserves have been established in accordance
with GAAP, (iii) as to Related Security (1) the Lien in favor of the Borrower
herein and (2) any Liens on the Related Security permitted pursuant to the
applicable Underlying Instruments and (iv) as to agented Loans, Liens in favor
of the agent on behalf of all the lenders of the related Obligor.


“Permitted Offer” means an offer (i) pursuant to the terms of which the offeror
offers to acquire a debt obligation (including a Collateral Obligation) in
exchange for consideration consisting solely of cash in an amount equal to or
greater than the full face amount of such debt obligation plus any accrued and
unpaid interest, and (ii) as to which the Servicer has reasonably determined
that the offeror has sufficient access to financing to consummate the offer.


“Permitted Working Capital Lien” means, with respect to any Collateral
Obligation, a Lien on the applicable Related Property (a) that is first priority
under Applicable Law, (b) on specified accounts, documents, instruments, chattel
paper, letter-of-credit rights, supporting obligations, deposit and investment
accounts and (c) that is set forth on the related Approval Notice or otherwise
approved by the Facility Agent in writing in its sole discretion.


“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.


“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
that is subject to Title IV of ERISA, Section 412 and 430 of the Code, or
Section 302 of ERISA and in respect of which the Borrower or any ERISA Affiliate
(x) is (or, if such Plan were terminated, would under Section 4062 or Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA, or (y) has or could have any obligation or liability, contingent or
otherwise.


“Portfolio LTV” means, with respect to all Collateral Obligations as of any date
of determination, the result, as expressed as a percentage, of (i) the
outstanding principal amount of all Advances divided by (ii) the sum of (x) the
Adjusted Aggregate Eligible Collateral Obligation Balance plus (y) the amount of
Principal Collections on deposit in the Principal Collection Account minus (z)
the Unsettled Equity Amount.


“Post-Pricing Period” means the period commencing on the Pricing Date and ending
on the earliest to occur of (x) the date of the CLO Takeout and (y) the date
that is six weeks after the Pricing Date.
- 39-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------





“Post-Waiver Period Cut-Off Date” means the date that is 90 days after the end
of the Waiver Period.


“PPP Loan” means either (a) unsecured Indebtedness incurred by an Obligor or (b)
pari passu or secured Indebtedness incurred by an Obligor, in each case, in the
form of a payroll protection plan loan issued under Section 7(a) of the Small
Business Act, as modified by the CARES Act.


“Preference Share Purchase Agreement” means the Preference Share Purchase
Agreement by and between the Borrower and the Equityholder, as the same may be
amended, modified, waived, supplemented or restated from time to time.


“Preference Shares” means preference shares in the capital of the Borrower,
which have a nominal or par value of $0.0001 per share and have the rights and
entitlements ascribed thereto in the Borrower’s memorandum and articles of
association.


“Pricing Date” means the date after the commencement of the CLO Marketing Period
on which the Borrower notifies in writing the Facility Agent, the Collateral
Agent, the Equityholder and the Servicer that it has received Purchase
Commitments for CLO Securities with an aggregate par amount greater than or
equal to the Target CLO Amount.


“Principal Balance” means with respect to any Collateral Obligation and as of
any date, the lower of (A) the Purchase Price paid by the Borrower for such
Collateral Obligation and (B) the outstanding principal balance of such
Collateral Obligation, exclusive of (x) any interest on such Collateral
Obligation deferred or capitalized (1) except to the extent set forth on the
related Asset Approval Request, prior to the related Cut-Off Date and (2) after
the related Cut-Off Date and (y) any unfunded amounts with respect to any
Variable Funding Asset included in the Collateral as of such date; provided,
that for purposes of calculating the “Principal Balance” of any Deferrable
Collateral Obligation, principal payments received on such Collateral Obligation
shall first be applied to reducing or eliminating any outstanding deferred or
capitalized interest. The “Principal Balance” of any Equity Security shall be
zero.


“Principal Collections” means any and all amounts of collections received with
respect to the Collateral other than Interest Collections, including (but not
limited to) (i) all collections attributable to principal on such Collateral
(including any proceeds received by the Borrower as a result of exercising any
Warrant Asset at any time), (ii) all payments received by the Borrower pursuant
to any Hedging Agreement, (iii) the earnings on Principal Collections in the
Collection Account that are invested in Permitted Investments, and (iv) all
Repurchase Amounts, in each case other than Retained Interests.


“Principal Collection Account” means a segregated, non-interest bearing
securities account (within the meaning of Section 8-501 of the UCC) number
84108602, which is created and maintained on the books and records of the
Securities Intermediary entitled “Principal Collection Account” in the name of
the Borrower and subject to the prior Lien of the Collateral Agent for the
benefit of the Secured Parties, which is established and maintained pursuant to
Section 8.1(a).
- 40-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



“Recipient” means (a) the Facility Agent, (b) any Lender, (c) any Agent and (d)
any other recipient of a payment hereunder.


“Reclassification Date” has the meaning set forth in Section 10.4(c).


“Reclassified Broadly Syndicated Loan” means, as of any date of determination
following the Fourth Amendment Effective Date, any Loan that was classified as a
Broadly Syndicated Loan as of any prior date of determination and either (i) is
not an Eligible Collateral Obligation or (ii) is not classified as a Broadly
Syndicated Loan as a result of not satisfying the conditions set forth in the
definition thereof; provided that if any Reclassified Broadly Syndicated Loan
subsequently satisfies such conditions, then such Loan shall not be considered a
Reclassified Broadly Syndicated Loan so long as it continues to satisfy all such
conditions.


“Records” means the Collateral Obligation File for any Collateral Obligation and
all other documents, books, records and other information prepared and
maintained by or on behalf of the Borrower with respect to any Collateral
Obligation and the Obligors thereunder, including all documents, books, records
and other information prepared and maintained by the Borrower or the Servicer
with respect to such Collateral Obligation or Obligors.


“Registered” means in registered form for U.S. federal income tax purposes.
“Reinvestment” has the meaning set forth in Section 8.3(c).
“Reinvestment Date” has the meaning set forth in Section 8.3(c).


“Reinvestment Portfolio LTV” means, with respect to any Collateral Obligation(s)
proposed to be purchased pursuant to a Reinvestment during the Waiver Period,
the result, expressed as a percentage of, (i) the sum of (a) the outstanding
principal amount of all Advances minus (b) the positive difference (if any) of
(x) the amount of Principal Collections to be applied for such Reinvestment
minus (y) the Waiver Period Advance Proceeds divided by (ii) the sum of (a) the
Adjusted Aggregate Eligible Collateral Obligation Balance plus (b) the
difference between (x) the Collateral Obligation Amounts for such Collateral
Obligations minus (y) the Excess Concentration Amount applicable to such
Collateral Obligations plus (c) the amount of Principal Collections on deposit
in the Principal Collection Account minus the amount of Principal Collections to
be applied for such Reinvestment minus (d) the Unsettled Equity Amount.


“Reinvestment Request” has the meaning set forth in Section 8.3(c).


“Related Collateral Obligation” means any Collateral Obligation where any
Affiliate of the Borrower, Servicer or the Equityholder owns a variable funding
asset pursuant to the same Underlying Instruments; provided that any such asset
will cease to be a Related Collateral Obligation once all commitments by such
Affiliate of the Borrower, Servicer or the Equityholder to make advances or fund
such Variable Funding Asset to the related Obligor expire or are irrevocably
terminated or reduced to zero.


- 42-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



have been given to the Servicer by the Borrower, the Collateral Agent or the
Facility Agent, the circumstance or condition in respect of which such
representation, warranty or statement was incorrect shall not have been
eliminated or otherwise cured;


(e)    an Event of Default occurs;


(f)    the failure of the Servicer to make any payment when due (after giving
effect to any related grace period) under one or more agreements for borrowed
money to which it is a party in an aggregate amount in excess of $2,500,000,
individually or in the aggregate; or (ii) the occurrence of any event or
condition that has resulted in or permits the acceleration of such recourse
debt, whether or not waived;


(g)    the rendering against the Servicer of one or more final, non-appealable
judgments, decrees or orders for the payment of money in excess of $2,500,000
(excluding, if such aggregate amount is less than $10,000,000, the portion of
any such payments made from insurance proceeds), individually or in the
aggregate, and the continuance of such judgment, decree or order unsatisfied and
in effect for any period of more than sixty (60) consecutive days without a stay
of execution; or


(h)    a Change of Control occurs with respect to the Servicer and it is not
approved in writing by the Facility Agent.


“Servicer Expenses” means any accrued and unpaid expenses (including reasonable
attorneys’ fees, costs and expenses) and indemnity amounts payable by the
Borrower to the Servicer (other than the Servicing Fees) under the Transaction
Documents.
“Servicing Fees” means the Senior Servicing Fee and the Subordinated Servicing
Fee. “Servicing Standard” means, with respect to any Collateral Obligations, to
service and
administer such Collateral Obligations on behalf of the Secured Parties in
accordance with the Underlying Instruments and all customary and usual servicing
practices using the same care, skill, prudence and diligence with which the
Servicer services and administers loans for its own account or for the account
of others.


“Specified Borrowing BaseImpacted Obligation” means any Impacted Obligation with
respect to which any (or all) of the following have occurred: (1) a Revaluation
Event (A) pursuant to clauses (b) or (d) of the definition thereof or (B) due to
a Material Modification pursuant to clauses (c), (e) or (h) of the definition
thereof or (2) such Impacted Obligation is no longer an Eligible Collateral
Obligation (including as a result of the Obligor with respect to such Impacted
Obligation no longer being an Eligible Obligor), except (i) pursuant to clauses
(h) or (p) of the definition thereof and (ii) if such Collateral Obligation is
no longer an Eligible Collateral Obligation due to becoming a Defaulted
Collateral Obligation solely pursuant to clauses (a) and/or (c) of the
definition thereof.


“Specified Portfolio LTV Breach” means, as of any date of determination after
the Post-Waiver Period Cut-Off Date, (a) an amendment to the Discount Factor of
one or more Collateral Obligations by the Facility Agent pursuant to Section
2.7(b) or (b) an increase in the Excess Concentration Amount not caused by the
purchase of a Collateral Obligation which, in
- 49-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



either case, causes the aggregate principal amount of all Advances outstanding
hereunderPortfolio LTV to exceed the Borrowing BaseEOD Target Portfolio LTV by
an amount (calculated as a percentage) equal to or less than 10% (in the
aggregate)5%; provided that such event shall not be a Specified Borrowing
BasePortfolio LTV Breach if any other event occurred on the same date that
either decreasedincreased the Borrowing BasePortfolio LTV (other than by
operation of Section 8.3) or increased the Advances outstanding hereunder.


“Structured Finance Obligation” means any obligation issued by a special purpose
entity secured directly by, referenced to, or representing ownership of, a pool
of receivables or other financial assets of any obligor, including
collateralized debt obligations and mortgage-backed securities, including (but
not limited to) collateral debt obligations, collateral loan obligations, asset
backed securities and commercial mortgage backed securities or any
resecuritization thereof.


“Structuring Fee” means a fee payable by the Borrower to the Facility Agent in
an amount equal to 0.25% of the Original Commitment, which fee shall be payable
on the Facility Termination Date.


“Subordinated Servicing Fee” means with respect to any Distribution Date, the
subordinated fee payable to the Servicer or successor servicer (as applicable)
for services rendered during the related Collection Period, which shall be equal
to one-fourth of the product of (i) the Subordinated Servicing Fee Percentage
multiplied by (ii) the average of the values of the Aggregate Eligible
Collateral Obligation Amount on the first day and the last day of the related
Collection Period.


“Subordinated Servicing Fee Percentage” means 0.25%.


“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.


“Substituted Collateral Obligation” means, with respect to any Collection
Period, any Warranty Collateral Obligation with respect to which the
Equityholder has substituted in a replacement Eligible Collateral Obligation
pursuant to Section 7.11 and the Sale Agreement.


“Successor Senior Servicing Fee” means with respect to any Distribution Date on
which there is a Person other than Oaktree Strategic Income Corporation or an
Affiliate thereof acting as Servicer, the senior fee payable to the Servicer for
services rendered during the related Collection Period, which shall be equal to
one-fourth of the product of (i) the Successor Senior Servicing Fee Percentage
multiplied by (ii) the average of the values of the Aggregate Eligible
Collateral Obligation Amount on the first day and the last day of the related
Collection Period.


“Successor Senior Servicing Fee Percentage” means (x) if, on the related
Distribution Date, the sum of the Collateral Obligation Amounts of all Eligible
Collateral Obligations that are Broadly Syndicated Loans is greater than or
equal to 50.0% of the Aggregate Eligible Collateral Obligation Amount, 0.65% and
(y) otherwise, 1.00%.
- 50-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



“Supported QFC” has the meaning set forth in Section 17.20.


“Tangible Net Worth” means, with respect to any Person, the consolidated net
worth of such Person and its consolidated Subsidiaries calculated in accordance
with GAAP after subtracting therefrom the aggregate amount of the intangible
assets of such Person and its consolidated Subsidiaries, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights and service marks.


“Target CLO Amount” means $350,000,000.


“Target Portfolio LTV” means (1) from the Fifth Amendment Effective Date to the
date that is 29 days after the Fifth Amendment Effective Date, 70.0%, (2) from
the date that is 30 days after the Fifth Amendment Effective Date to the date
that is 59 days after the Fifth Amendment Effective Date, 67.5% and (3)
thereafter, 65.0%.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.


“Transaction Documents” means this Agreement, the Notes, the Sale Agreement, the
Collateral Agent and Collateral Custodian Fee Letter, each Fee Letter, the
Account Control Agreement, the Administration Agreement, the Preference Share
Purchase Agreement, the Master Participation Agreement and the other documents
to be executed and delivered in connection with this Agreement, specifically
excluding from the foregoing, however, Underlying Instruments delivered in
connection with this Agreement.


“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.


“Uncommitted Lender” means any Conduit Lender designated as an “Uncommitted
Lender” for any Lender Group and any of its assignees.


“Underlying Instrument” means the Credit Agreement and each other agreement that
governs the terms of or secures the obligations represented by such Collateral
Obligation or of which the holders of such Collateral Obligation are the
beneficiaries.


“Undrawn Fee” a fee payable pursuant to Section 3.2 for each day of the related
Collection Period equal to the product of (x) the aggregate Commitments on such
day minus the aggregate principal amount of outstanding Advances on such day
times (y) the Undrawn Fee Rate times (z) 1/360.


“Undrawn Fee Rate” means (a) prior to the three-month anniversary of the
Effective Date, 0.25% and (b) thereafter, 0.50%.


“Unfunded Exposure Account” means a segregated, non-interest bearing securities
account number 84108600, which is created and maintained on the books and
records of the Securities Intermediary entitled “Unfunded Exposure Account” in
the name of the Borrower and
- 51-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



subject to the Lien of the Collateral Agent for the benefit of the Secured
Parties, which is established and maintained pursuant to Section 8.1(a).


“Unfunded Exposure Shortfall” has the meaning set forth in Section 8.1(a).


“Unmatured Event of Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute an
Event of Default.


“Unmatured Servicer Default” means any event that, if it continues uncured,
will, with lapse of time or notice or lapse of time and notice, constitute a
Servicer Default.


“Unsettled Equity Amount” means, as of any date of determination, the sum of the
products for each Unsettled Sold Collateral Obligation of (a) 100% minus the
lower of (x) the Advance Rate of each such Unsettled Sold Collateral Obligation
and (y) the Maximum Portfolio Advance Rate multiplied by (b) such Unsettled Sold
Collateral Obligation’s contribution to the Adjusted Aggregate Eligible
Collateral Obligation Balance.


“Unsettled Sold Collateral Obligation” means, as of any date of determination,
any Collateral Obligation that the Borrower (or the Servicer on its behalf) has
committed to sell pursuant to an Optional Sale but which sale has not settled as
of the 30th day after the Borrower (or the Servicer on its behalf) entered into
such commitment.


“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107 56.


“U.S. Borrower” means any Borrower that is a U.S. Person.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Special Resolution Regimes” has the meaning set forth in Section 17.20.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 4.3(f).
“Valuation Standard” means one or a combination of customary and usual valuation
methodologies generally accepted in the pricing and valuation market to derive a
fair assessment of the current “fair value” as specified below of a Collateral
Obligation and without regard to any compensation received from, or agency
relationship with, any Person; provided that such fair value shall be based on
the most recent financial reporting and/or any other customary financial and
other information with respect to such Collateral Obligation including, without
limitation, the following: (i) the financial performance of the Obligor of such
Collateral Obligation; (ii) a fundamental analysis which may be based on
discounted cash flow and a multiples-based approach based on comparable
companies in the relevant sector or another generally accepted methodology for
valuing companies in the relevant sector; and (iii) the current market
environment (e.g., quoted trading levels on the Collateral Obligation (if
available) and the relative trading levels and yields for debt instruments of
comparable companies). For purposes of this definition, “fair value” is defined
as the price that would be received when
- 52-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



selling a Collateral Obligation in an orderly transaction between market
participants on the date of measuring such a value.


“Variable Funding Asset” means any Revolving Loan or other asset that by its
terms may require one or more future advances to be made to the related Obligor
by any lender thereon or owner thereof.


“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.


“Waived Impacted Obligation” has the meaning set forth in Section 2.7(e)(i).


“Waiver Period” means the period from and including the Fifth Amendment
Effective Date and ending one hundred and thirty-five (135) days thereafter.


“Waiver Period Advance Proceeds” means, with respect to any Collateral
Obligation(s) proposed to be purchased pursuant to a Reinvestment or with the
proceeds of an Advance during the Waiver Period, the amount equal to the sum of
the products of (a) the lower of (x) 62.5% and (y) the Advance Rate of each
Collateral Obligation multiplied by (b) the Collateral Obligation Amount of each
such Collateral Obligation.


“Warrant Asset” means any equity purchase warrants or similar rights convertible
into or exchangeable or exercisable for any equity interests received by the
Borrower as an “equity kicker” from the Obligor in connection with a Collateral
Obligation.


“Warranty Collateral Obligation” has the meaning set forth in Section 7.11.


“Weighted Average Advance Rate” means, as of any date of determination with
respect to all Eligible Collateral Obligations included in the Adjusted
Aggregate Eligible Collateral Obligation Balance, the number obtained by (i)
summing the products obtained by multiplying
(a)    the Advance Rate of each such Eligible Collateral Obligation by (b) such
Eligible Collateral Obligation’s contribution to the Adjusted Aggregate Eligible
Collateral Obligation Balance and
(ii) dividing such sum by the Adjusted Aggregate Eligible Collateral Obligation
Balance.


“Weighted Average Coupon” means, as of any day, the number expressed as a
percentage equal to (i) the sum, for each Eligible Collateral Obligation
(including, for any Deferrable Collateral Obligation, only the required current
cash pay interest thereon) that is a Fixed Rate Collateral Obligation of (x) the
interest rate for such Collateral Obligation minus the LIBOR Rate multiplied by
(y) the Collateral Obligation Amount of each such Collateral Obligation divided
by (ii) the sum of the Collateral Obligation Amounts for all Eligible Collateral
Obligations that are Fixed Rate Collateral Obligations.


“Weighted Average Life” means, as of any day with respect to all Eligible
Collateral Obligations included in the Collateral, the number of years following
such date obtained by (i) summing the products obtained by multiplying (a) the
Average Life at such time of each such Eligible Collateral Obligation by (b) the
Collateral Obligation Amount of such Collateral Obligation and (ii) dividing
such sum by the aggregate Collateral Obligation Amounts of all Eligible
Collateral Obligations included in the Collateral.
- 53-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



(b)    Committed Lender’s Commitment.    At no time will any Uncommitted
Lender have any obligation to fund an Advance. At all times on and after the
Conduit Advance Termination Date, all Advances shall be made by the Agent on
behalf of the applicable Committed Lenders. At any time when any Uncommitted
Lender has failed to or has rejected a request to fund an Advance, its Agent
shall so notify the Related Committed Lender and such Related Committed Lender
shall fund such Advance. Notwithstanding anything contained in this Section
2.2(b) or elsewhere in this Agreement to the contrary, no Committed Lender shall
be obligated to provide its Agent or the Borrower with funds in connection with
an Advance in an amount that would result in the portion of the Advances then
funded by it exceeding its Commitment then in effect. The obligation of the
Committed Lender in each Lender Group to remit any Advance shall be several from
that of the other Lenders, and the failure of any Committed Lender to so make
such amount available to its Agent shall not relieve any other Committed Lender
of its obligation hereunder.


(c)    Unfunded Commitment Provisions.    Notwithstanding anything to the
contrary herein, upon the occurrence of the earlier of (i) any acceleration of
the maturity of Advances pursuant to Section 13.2 or (ii) the end of the
Revolving Period, the Borrower shall request an Advance in the amount of the
Aggregate Unfunded Amount minus the amount already on deposit in the Unfunded
Exposure Account. Following receipt of such Advance Request, the Lenders shall
fund such requested amount by depositing such amount directly to the Collateral
Custodian to be deposited into the Unfunded Exposure Account, notwithstanding
anything to the contrary herein (including, without limitation, the Borrower’s
failure to satisfy any of the conditions precedent set forth in Section 6.2).


Section 2.3    Notes. The Borrower shall, upon request of any Lender Group, on
or after
such Lender Group becomes a party hereto (whether on the Effective Date or by
assignment or otherwise), execute and deliver a Note evidencing the Advances of
such Lender Group. Each such Note shall be payable to the Agent for such Lender
Group in a face amount equal to the applicable Lender Group’s Commitment as of
the Effective Date or the effective date on which such Lender Group becomes a
party hereto, as applicable. The Borrower hereby irrevocably authorizes each
Agent to make (or cause to be made) appropriate notations on the grid attached
to the Notes (or on any continuation of such grid, or at the option of such
Agent, in its records), which notations, if made, shall evidence, inter alia,
the date of the outstanding principal of the Advances evidenced thereby and each
payment of principal thereon. Such notations shall be rebuttably presumptive
evidence of the subject matter thereof absent manifest error; provided, that the
failure to make any such notations shall not limit or otherwise affect any of
the Obligations or any payment thereon; provided, further, that any such Note
shall be consistent with the information in the Loan Register.


Section 2.4    Repayment and Prepayments. (a) The Borrower shall repay the
Advances
outstanding (i) on each Distribution Date to the extent required to be paid
hereunder and funds are available therefor pursuant to Section 8.3 and (b) in
full on the Facility Termination Date.


(c) Prior to the Facility Termination Date, the Borrower may, from time to
time, make a voluntary prepayment, in whole or in part, of the outstanding
principal amount
- 57-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



solely through the tranche or tranches of such Collateral Obligation actually
held by the Borrower), the Discount Factor of such Collateral Obligation may be
amended by the Facility Agent, in its sole discretion, and the Borrower may not
dispute such Discount Factor. The Discount Factor (determined as the lower of
(x) the Purchase Price paid by the Borrower for such Collateral Obligation and
(y) the outstanding principal balance of such Collateral Obligation) shall be
recalculated (by the Facility Agent) based on the average of the valuations
provided by the Approved Valuation Firms. The Facility Agent will provide
written notice of the revised Discount Factor to the Borrower, the Servicer and
the Collateral Agent and each Agent. To the extent a Responsible Officer of the
Servicer has actual knowledge or has received notice of any Revaluation Event
with respect to any Collateral Obligation, the Servicer shall give prompt notice
thereof to the Facility Agent and the Collateral Agent (but, in any event, not
later than two (2) Business Days after it receives notice or a Responsible
Officer of the Servicer gains actual knowledge thereof).


(c)    If the circumstances giving rise to any Revaluation Event with regard to
any Collateral Obligation cease to be applicable, the Servicer may provide
written notice of such changed circumstance to the Facility Agent and each
Agent, and if no Revaluation Event shall then be continuing for such Collateral
Obligation, the Facility Agent may assign a new Discount Factor for such
Collateral Obligation in its sole discretion as set forth in clause (a) above.


(d)    After the Agency Rating of an Eligible Collateral Obligation has been
downgraded, the Servicer may request that the Facility Agent reduce the Discount
Factor of such Eligible Collateral Obligation and the Facility Agent may so
reduce the Discount Factor of such Eligible Collateral Obligation in the
Facility Agent’s sole discretion.


(e)    Waiver Period.


(i)    Notwithstanding clauses (b), (c) and (d) above, if during the
Waiver Period a Revaluation Event (excluding any Revaluation Event that would
result in the Collateral Obligation becoming a Specified Impacted Obligation)
occurs with respect to any Impacted Obligation that is directly caused by or
results from, in the Servicer’s reasonable determination, a business disruption
due primarily to the Pandemic (such Impacted Obligation, a “Waived Impacted
Obligation”), the Discount Factor of such Waived Impacted Obligation in effect
as of the Fifth Amendment Effective Date shall not be amended by the Facility
Agent solely during the Waiver Period; provided that, (w) if it is determined by
the Facility Agent in its sole discretion that any such Revaluation Event was
not a result of the Pandemic or was due to an act by the related Obligor
constituting fraud, then the Discount Factor of the related Impacted Obligation
may be amended by the Facility Agent in accordance with Section 2.7(b), in its
sole discretion, (x) after the end of the Waiver Period, the Discount Factor of
each Waived Impacted Obligation may be amended by the Facility Agent in
accordance with Section 2.7(b), in its sole discretion, (y) in the event that
any Waived Impacted Obligation subsequently becomes a Specified Impacted
Obligation, the Facility Agent may amend the Discount Factor of such Specified
Impacted Obligation in accordance with Section 2.7(b), in its sole discretion
and (z) the aggregate outstanding principal balance of
- 60-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



Waived Impacted Obligations shall not exceed 30% of the par amount of the
Collateral Obligations (measured as of the most recent Measurement Date).


(ii)    The Borrower (or the Servicer on its behalf) shall submit to the
Facility Agent for approval, no later than the Fifth Amendment Effective Date,
the initial Schedule 6 comprising the Collateral Obligations it requests be
designated as Impacted Obligations.


(iii)    The Borrower (or the Servicer on its behalf) may, upon delivery of
any updated Schedule 6, remove any Impacted Obligation (including any Waived
Impacted Obligation) from such Schedule 6 so long as, after giving effect to
such removal, the Portfolio LTV is less than or equal to the Target Portfolio
LTV and such Impacted Obligation remains a part of the Collateral. After the
date of such removal of a Waived Impacted Obligation, the Facility Agent may
amend the Discount Factor of such Waived Impacted Obligation in accordance with
Section 2.7(b), in its sole discretion.


(iv)    The Borrower (or the Servicer on its behalf) may, upon the
approval of the Facility Agent in its sole discretion, classify any additional
Collateral Obligations as Impacted Obligations if, both prior to and after
giving effect to such classification, (x) the aggregate outstanding principal
balance of Waived Impacted Obligations does not exceed 30% of the par amount of
the Collateral Obligations (measured as of the most recent Measurement Date) and
(y) the Portfolio LTV is less than or equal to the Target Portfolio LTV.


(v)    The Borrower (or the Servicer on its behalf) shall (1) promptly,
and in any event no less frequently than monthly, deliver any materials prepared
by the Borrower (or the Servicer on its behalf) in connection with each such
Waived Impacted Obligation and (2) in good faith make its personnel available to
discuss with the Facility Agent the operations, properties, financial condition,
credit or business of the related Obligor for each such Impacted Obligation and
provide all relevant materials related thereto, as may be reasonably requested
by the Facility Agent.


Section 2.8    Increase in Facility Amount. The Borrower may, with the prior
written
consent of the Facility Agent (which consent may be conditioned on one or more
conditions precedent in its sole discretion), (i) increase the Commitment of the
existing Lender Groups (pro rata) with the consent of each such Lender Group,
(ii) add additional Lender Groups and/or (iii) increase the Commitment of any
Lender Group with the consent of such Lender Group, in each case which shall
increase the Facility Amount by the amount of the Commitment of each such
existing or additional Lender Group. Each increase in the Facility Amount shall
be allocated to each participating Lender Group pro rata based on their
Commitments immediately prior to giving effect to such increase. Notwithstanding
the foregoing, no such increase shall be permitted without the prior written
consent of each of the Servicer and DBNY if, after giving effect to any such
increase, DBNY’s Commitment will no longer be at least 51% of the Facility
Amount.


- 61-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



the Collateral Obligations to be purchased by it on such Funding Date,
demonstrating that (i) with respect to each Advance, all of the Collateral
Quality Tests and the Minimum Equity Test are satisfied, or (ii) with respect to
each Reinvestment, (A) the Diversity Score is at least 1015 and (B) each other
Collateral Quality Test is satisfied or, if not satisfied, maintained or
improved, and the Minimum Equity Test is satisfied.


(g)    Hedging Agreements. The Facility Agent shall have received evidence, in
form and substance reasonably satisfactory to the Required Lenders, that the
Borrower has entered into Hedging Agreements to the extent required by, and
satisfying the requirements of, Section 10.6;


(h)    Facility Agent Approval.    In connection with the acquisition of any
Collateral Obligation by the Borrower or the incremental pledge of any
Collateral Obligation owned by the Borrower, (1) the Borrower shall have
received an Approval Notice with respect to such Collateral Obligation from the
Facility Agent and (2) the Borrower (or the Servicer on its behalf) shall have
given electronic notice back to the Facility Agent that it acknowledges and
agrees to the terms set forth in the related Approval Notice;


(i)    Permitted Use. The proceeds of any Advance or Reinvestment will be
used solely by the Borrower (A) to acquire Collateral Obligations as identified
on the applicable Asset Approval Request or (B) to satisfy any unfunded
commitments in connection with any Variable Funding Asset;


(j)    Appraised Value. In connection with the acquisition of each Asset Based
Loan and within the time periods set forth below, the Borrower or the Servicer
(on behalf of the Borrower) shall have retained or shall have caused the Obligor
to retain an Approved Valuation Firm to calculate the Appraised Value of (A)
with respect to any such Collateral Obligation that has intellectual property,
equipment or real property, as the case may be, in its borrowing base, the
collateral securing such Collateral Obligation within twelve (12) months prior
to the acquisition of such Collateral Obligation and inclusion into the
Collateral and (B) with respect to all other Asset Based Loans, the collateral
securing such Collateral Obligation within six (6) months prior to the
acquisition of such Collateral Obligation and inclusion into the Collateral. The
Servicer shall report the Approved Valuation Firm, appraisal metric and
Appraised Value for such Collateral Obligation to the Facility Agent (with a
copy to each Agent) in the Advance Request related to such Collateral
Obligation. In addition, the Servicer shall deliver promptly following receipt
thereof (x) to the Facility Agent, each updated Appraised Value for a Collateral
Obligation and (y) to each Agent, any updated Appraised Value for a Collateral
Obligation required by clause (h) of the definition of “Revaluation Event”;


(k)    Borrower’s Certification.    The Borrower shall have delivered to the
Collateral Agent, each Agent and the Facility Agent an Officer’s Certificate
(which may be included as part of the Advance Request or Reinvestment Request)
dated the date of such requested Advance or Reinvestment certifying that the
conditions described in Sections 6.2(a) through (j) have been satisfied;


- 73-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



(l)    Rating Letters. Solely with respect to the initial advance to be made by
each Conduit Lender, the applicable Agent shall have received a letter from each
applicable Rating Agency confirming its rating of such Conduit Lender; and


(m)    Portfolio LTV. Solely with respect to an Advance (i) during the Waiver
Period, (x) the Portfolio LTV is equal to or less than the Target Portfolio LTV
and (y) the proceeds of such Advance are equal to or less than the Waiver Period
Advance Proceeds and (ii) after the Waiver Period, the Portfolio LTV is equal to
or less than the Target Portfolio LTV, in each case, after giving effect to such
Advance. Solely with respect to a Reinvestment during the Waiver Period, the
Portfolio LTV is equal to or less than (x) the Target Portfolio LTV both prior
to and after giving effect to such Reinvestment and (y) the Reinvestment
Portfolio LTV; and


(n)    (m) Other. The Facility Agent shall have received such other approvals,
documents, opinions, certificates and reports as it may request, which request
is reasonable as to scope, content and timing.


Section 6.3    Transfer of Collateral Obligations and Permitted Investments. (a)
The
Collateral Custodian shall hold all Certificated Securities (whether Collateral
Obligations or Permitted Investments) and Instruments in physical form at its
offices located at 425 Hennepin Ave., Minneapolis, MN 55414.


(b)    On the Effective Date (with respect to each Collateral Obligation and
Permitted Investment owned by the Borrower on such date) and each time that the
Borrower or the Servicer shall direct or cause the acquisition of any Collateral
Obligation or Permitted Investment, the Borrower or the Servicer shall, if such
Permitted Investment or, in the case of a Collateral Obligation, the related
promissory note or assignment documentation has not already been delivered to
the Collateral Custodian in accordance with the requirements set forth in
Section 18.3(a), cause the delivery of such Permitted Investment or, in the case
of a Collateral Obligation, the related promissory note or assignment
documentation in accordance with the requirements set forth in Section 18.3(a)
to the Collateral Custodian to be credited by the Collateral Custodian to the
Collection Account in accordance with the terms of this Agreement.


(c)    The Borrower or the Servicer shall cause all Collateral Obligations or
Permitted Investments acquired by the Borrower to be transferred to the
Collateral Custodian for credit by it to the Collection Account, and shall cause
all Collateral Obligations and Permitted Investments acquired by the Borrower to
be delivered to the Collateral Custodian by one of the following means (and
shall take any and all other actions necessary to create and perfect in favor of
the Collateral Agent a valid security interest in each Collateral Obligation and
Permitted Investment (in each case, whether now existing or hereafter acquired),
which security interest shall be senior (subject to Permitted Liens) to that of
any other creditor of the Borrower:


(i)    in the case of an Instrument or a Certificated Security in registered
form by having it Indorsed to the Collateral Custodian or in blank by an
effective Indorsement or
- 74-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



(vi)    SIXTH, after the end of the Revolving Period, (1) if no
Revaluation Diversion Event has occurred, the Diversity Score is greater than
1015 and no Unmatured Event of Default or an Event of Default has occurred and
is continuing, to the Borrower, otherwise (2) to the Agents on behalf of their
respective Lenders pro rata to repay the Advances outstanding in the amount
necessary to reduce the Advances outstanding to zero;


(vii)    SEVENTH, pro rata based on amounts owed to such Persons
under this Section 8.3(a)(vii), to the Hedge Counterparties, any unpaid Hedge
Breakage Costs, together with interest accrued thereon;


(viii)    EIGHTH, after the end of the Waiver Period, if the Portfolio LTV
on such Distribution Date exceeds the Target Portfolio LTV, (1) at the election
of the Servicer, to the Agents on behalf of their respective Lenders pro rata in
accordance with the outstanding Advances in the amount necessary for the
Portfolio LTV to be equal to or less than the Target Portfolio LTV and (2) to
remain in the Interest Collection Account as Interest Collections;


(ix)    NINTH, to any Affected Persons, any Increased Costs then due
and owing;
(x)    (ix) NINTHTENTH, to the extent not previously paid pursuant to
Section 8.3(a)(i) above, to the payment of Taxes and governmental fees owing by
the Borrower, if any;
(xi)    (x) TENTHELEVENTH, to the extent not previously paid by or on
behalf of the Borrower, to each Indemnified Party, any Indemnified Amounts then
due and owing to each such Indemnified Party;


(xii)    (xi) ELEVENTHTWELFTH, to the extent not previously paid
pursuant to Section 8.3(a)(ii) above, to the Collateral Agent and the Collateral
Custodian, any Collateral Agent Fees and Expenses and Collateral Custodian Fees
and Expenses due to the Collateral Agent and the Collateral Custodian;


(xiii)    (xii) TWELFTHTHIRTEENTH, to the extent not waived or
deferred by the Servicer, to the Servicer, any accrued and unpaid Subordinated
Servicing Fee for the related Collection Period;


(xiv)    (xiii) THIRTEENTHFOURTEENTH, to pay any other amounts
due from the Borrower under this Agreement and the other Transaction Documents
and not previously paid pursuant to this Section 8.3(a);


(xv)    (xiv) FOURTEENTHFIFTEENTH, during the Revolving Period if
an Unmatured Event of Default or an Event of Default has not occurred and is
continuing and at the election of the Servicer, to be deposited in the Principal
Collection Account as Principal Collections;


(xvi)    (xv) FIFTEENTHSIXTEENTH, (1) if an Unmatured Event of
Default or an Event of Default has occurred and is continuing, to remain in the
Collection


- 93-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



Account as Interest Collections, otherwise (2) the remaining Amount Available,
to the Equityholder in accordance with the Preference Share Purchase Agreement.


(b)    On each Distribution Date (other than a date upon which the CLO Takeout
occurs), the Collateral Agent shall distribute from the Principal Collection
Account, in accordance with the applicable Monthly Report prepared by the
Collateral Agent and approved by the Servicer pursuant to Section 8.5, the
Amount Available for such Distribution Date in the following order of priority:


(i)    FIRST, to pay, in accordance with Section 8.3(a) above, the
amounts referred to in clauses (i) through (iv) above;


(ii)    SECOND, after the end of(1) during the Waiver Period, (x) if the
Portfolio LTV on such Distribution Date exceeds the Target Portfolio LTV or the
Revolving Period has ended, to the Agents on behalf of their respective Lenders
pro rata to repay the Advances outstanding and (y) otherwise, to remain in the
Principal Collection Account as Principal Collections; and (2) after the end of
the Waiver Period, (x) if the Revolving Period has ended, to the Agents on
behalf of their respective Lenders pro rata to repay the Advances outstanding
and (y) otherwise, if the Portfolio LTV on such Distribution Date exceeds the
Target Portfolio LTV, to remain in the Principal Collection Account as Principal
Collections;


(iii)    THIRD, to pay, in accordance with Section 8.3(a) above, the
amounts referred to in clauses (vi) through (xiixiii) above;


(iv)    FOURTH, during the Revolving Period, to remain in the Principal
Collection Account as Principal Collections; and


(v)    FIFTH, after the end of the Revolving Period, the remaining
Amount Available, to the Equityholder in accordance with the Preference Share
Purchase Agreement.


(c)    During the Revolving Period, the Borrower may withdraw from the
Collection Account any Principal Collections and apply such Principal
Collections to (A) prepay the Advances outstanding in accordance with Section
2.4 or (B) acquire additional Collateral Obligations (each such reinvestment of
Principal Collections, a “Reinvestment”), subject to the following conditions:


(i)    the Borrower shall have given written notice to the Collateral
Agent, each Agent and the Facility Agent of the proposed Reinvestment at or
prior to 12:00 p.m., New York City time, on the date of such Reinvestment (the
“Reinvestment Date”). Such notice (the “Reinvestment Request”) shall be in the
form of Exhibit C-2 and shall include (among other things) the proposed
Reinvestment Date, the amount of such proposed Reinvestment and a Schedule of
Collateral Obligations setting forth the information required therein with
respect to the Collateral Obligations to be acquired by the Borrower on the
Reinvestment Date (if applicable);


(ii)    each condition precedent set forth in Section 6.2 shall be satisfied;
- 94-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



Reclassified Broadly Syndicated Loan as of the Business Day immediately prior to
the first date on which such Loan failed to satisfy the conditions set forth in
the definition of “Broadly Syndicated Loan” (such Business Day, the
“Reclassification Date”).


Section 10.5    Separate Existence. (a) The Borrower shall conduct its business
solely in
its own name through its duly authorized officers or agents so as not to mislead
others as to the identity of the entity with which such persons are concerned,
and shall use its best efforts to avoid the appearance that it is conducting
business on behalf of any Affiliate thereof or that the assets of the Borrower
are available to pay the creditors of any of its equityholders or any Affiliate
thereof.
(b)     It shall maintain records and books of account separate from those of
any other Person.
(c)    It shall pay its own operating expenses and liabilities from its own
funds.


(d)        It shall not hold itself out as being liable for the debts of any
other Person. It shall not pledge its assets to secure the obligations of any
other Person. It shall not guarantee any obligation of any Person, including any
Affiliate or become obligated for the debts of any other Person or hold out its
credit or assets as being available to pay the obligations of any other Person.


(e)    It shall keep its assets and liabilities separate from those of all other
entities. Except as expressly contemplated herein with respect to Excluded
Amounts, it shall not commingle its assets with assets of any other Person.


(f)    It shall maintain bank accounts or other depository accounts separate
from
any other person or entity, including any Affiliate.


(g)    To the extent required under GAAP, it shall ensure that any consolidated
financial statements including the Borrower, if any, have notes to the effect
that the Borrower is a separate entity whose creditors have a claim on its
assets prior to those assets becoming available to its equity holders.


(h)    It shall not (A) amend, supplement or otherwise modify its organizational
documents (as defined therein), except in accordance therewith and with the
prior written consent of the Facility Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) or (B) divide or permit any
division of itself.


(i)    It shall at all times hold itself out to the public and all other Persons
as a
legal entity separate from its member and from any other Person (other than, if
applicable, for
U.S. federal income tax purposes).


(j)    It shall file its own Tax returns separate from those of any other
Person, if
and to the extent required to file tax returns under Applicable Law, except to
the extent that it is treated as a “disregarded entity” for tax purposes and is
not required to file Tax returns under Applicable Law.




-106-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------





such equity interests; provided that so long as (x) no Event of Default or
Unmatured Event of Default shall have occurred and be continuing, (y) the Waiver
Period shall have ended and (z) the Portfolio LTV is equal to or less than
65.0%, the Borrower may make a distribution of (A) amounts paid to it pursuant
to Section 8.3(a) on the applicable Distribution Date and (B) the proceeds of
any Advance on the applicable Advance Date, but only if such Advance is made in
respect of an Eligible Collateral Obligation acquired by such Borrower on such
Advance Date and none of the proceeds from such Advance are needed to settle the
acquisition of such Eligible Collateral Obligation.


(b)    Prior to foreclosure by the Facility Agent upon any Collateral pursuant
to
Section 13.3(c), nothing in this Section 10.16 or otherwise in this Agreement
shall restrict the Borrower from exercising any Warrant Assets issued to it by
Obligors from time to time to the extent funds are available to the Borrower
under Section 8.3(a) or made available to the Borrower.


Section 10.17 Performance of Transaction Documents. The Borrower shall (i)
perform
and observe in all material respects all the terms and provisions of the
Transaction Documents to which it is a party to be performed or observed by it,
maintain such Transaction Documents in full force and effect, and enforce such
Transaction Documents in accordance with their terms, and (ii) upon reasonable
request of the Facility Agent, make to any other party to such Transaction
Documents such demands and requests for information and reports or for action as
the Borrower is entitled to make thereunder.
Section 10.18    Reserved.


Section 10.19    Further Assurances; Financing Statements. (a) The Borrower
agrees that at any time and from time to time, at its expense and upon
reasonable request of the Facility Agent or the Collateral Agent, it shall
promptly execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable to perfect and protect
the assignments and security interests granted or purported to be granted by
this Agreement or to enable the Collateral Agent or any of the Secured Parties
to exercise and enforce its rights and remedies under this Agreement with
respect to any Collateral. Without limiting the generality of the foregoing, the
Borrower authorizes the filing of such financing or continuation statements, or
amendments thereto, and such other instruments or notices as may be necessary or
desirable or that the Collateral Agent (acting solely at the Facility Agent’s
request) may reasonably request to protect and preserve the assignments and
security interests granted by this Agreement. Such financing statements filed
against the Borrower may describe the Collateral in the same manner specified in
Section 12.1 or in any other manner as the Facility Agent may reasonably
determine is necessary to ensure the perfection of such security interest
(without disclosing the names of, or any information relating to, the Obligors
thereunder), including describing such property as all assets or all personal
property of the Borrower whether now owned or hereafter acquired.
(b) The Borrower and each Secured Party hereby severally authorize the
Collateral Agent, upon receipt of written direction from the Facility Agent, to
file one or more financing or continuation statements, and amendments thereto,
relating to all or any part of the Collateral.


-112-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



(l)    The Collateral Agent may exercise any of its rights or powers hereunder
or perform any of its duties hereunder either directly or, by or through agents
or attorneys, and the Collateral Agent shall not be responsible for any
misconduct or gross negligence on the part of any non-affiliated agent or
attorney appointed hereunder with due care by it. Neither the Collateral Agent
nor any of its affiliates, directors, officers, shareholders, agents or
employees will be liable to the Servicer, Borrower or any other Person, except
by reason of acts or omissions by the Collateral Agent constituting bad faith,
willful misfeasance, gross negligence or reckless disregard of the Collateral
Agent’s duties hereunder. The Collateral Agent shall in no event have any
liability for the actions or omissions of the Borrower, the Servicer, the
Facility Agent or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Borrower, the Servicer, the Facility Agent or another Person except to the
extent that such inaccuracies or errors are caused by the Collateral Agent’s own
bad faith, willful misfeasance, gross negligence or reckless disregard of its
duties hereunder. The Collateral Agent shall not be liable for failing to
perform or delay in performing its specified duties hereunder which results from
or is caused by a failure or delay on the part of the Borrower or the Servicer,
the Facility Agent or another Person in furnishing necessary, timely and
accurate information to the Collateral Agent. For purposes of monitoring changes
in ratings, the Collateral Agent shall be entitled to use and rely (in good
faith) exclusively upon a single reputable electronic financial information
reporting services (which for ratings by S&P shall be www.standardandpoors.com
or www.ratingsdirect.com) and shall have no liability for any inaccuracies in
the information reported by, or other errors or omissions of, any such service.
It is hereby expressly agreed that Bloomberg Financial Markets is one such
reputable service.


(m)    The Collateral Agent shall be under no obligation to exercisePrior to
exercising or honorhonoring any of the rights or powers vested in it by this
Agreement at the request or direction of the Facility Agent (or any other Person
authorized or permitted to direct the Collateral Agent hereunder) pursuant to
this Agreement, unless the Facility Agent (or such other Person) shall have
offered that the Collateral Agent reasonably determines might result in it
incurring costs, expenses or liabilities, the Collateral Agent may request, and
shall have no obligation to act upon such request or direction until it
receives, security or indemnity reasonably acceptable to the Collateral Agent
against such costs, expenses and liabilities (including any legal fees) that
might reasonably be incurred by it in compliance with such request or direction
and which are not otherwise paid pursuant to Section 8.3(a) or (b).


(n)    In no event shall the Collateral Agent be liable for any failure or delay
in
the performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, flood, war (whether declared or
undeclared), terrorism, fire, riot, embargo, government action (including any
laws, ordinances, regulations) or the like that delay, restrict or prohibit the
providing of services by the Collateral Agent as contemplated by this Agreement.


Section 11.9    Tax Reports.    The Collateral Agent shall not be responsible
for the
preparation or filing of any reports or returns relating to federal, state or
local income taxes with


-124-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



without first obtaining the specific written consent of the Required Lenders,
which consent may be withheld in the exercise of their respective sole and
absolute discretion;


(o)    any court shall render a final, non-appealable judgment against the
Borrower in an amount in excess of $100,000 (excluding, if such aggregate amount
is less than $2,500,000, the portion of any such payments made from insurance
proceeds) which shall not be satisfactorily stayed, discharged, vacated, set
aside or satisfied within 30 days of the making thereof;


(p)    [reserved]; other than as a result of a Specified Portfolio LTV Breach
occurring after the Post-Waiver Period Cut-Off Date, the Portfolio LTV exceeds
the EOD Target Portfolio LTV;
(q)    failure to pay, on the Facility Termination Date, all outstanding
Obligations;
(r)    during the Revolving Period, the Minimum Equity Test is not satisfied and
such condition continues unremedied for three (3) consecutive Business Days; or
(s)    after the Post-Waiver Period Cut-Off Date, a Specified Borrowing
BasePortfolio LTV Breach shall have occurred and continue unremedied for
ninetythirty (9030) consecutive days.


Section 13.2 Effect of Event of Default.


(a)    Optional Termination. Upon notice by the Collateral Agent or the Facility
Agent (acting on its own or at the direction of the Required Lenders) that an
Event of Default (other than an Event of Default described in Section 13.1(d))
has occurred, the Revolving Period will automatically terminate and no Advances
will thereafter be made, and the Collateral Agent (at the direction of the
Facility Agent) or the Required Lenders may declare all or any portion of the
outstanding principal amount of the Advances and other Obligations to be due and
payable, whereupon the full unpaid amount of such Advances and other Obligations
which shall be so declared due and payable shall be and become immediately due
and payable, without further notice, demand or presentment (all of which are
hereby expressly waived by the Borrower) and the Facility Termination Date shall
be deemed to have occurred.
(b)    Automatic Termination.    Upon the occurrence of an Event of Default
described in Section 13.1(d), the Facility Termination Date shall be deemed to
have occurred automatically, and all outstanding Advances under this Agreement
and all other Obligations under this Agreement shall become immediately and
automatically due and payable, all without presentment, demand, protest or
notice of any kind (all of which are hereby expressly waived by the Borrower).


(c)    Specified Borrowing BasePortfolio LTV Breach. Upon the occurrence of
any Specified Borrowing BasePortfolio LTV Breach after the Post-Waiver Period
Cut-Off Date, such event shall be deemed to be continuing until such time as the
Advances outstandingPortfolio LTV no longer exceed the Borrowing Baseexceeds the
EOD Target Portfolio LTV (or as otherwise waived by the Facility Agent in its
sole discretion).


-130-
USActive 49316845.1249316845.13




--------------------------------------------------------------------------------



Appendix B






--------------------------------------------------------------------------------



Conformed through Amendment No. 45 dated as of March 22,July 8, 2020


SCHEDULES AND EXHIBITS TO
LOAN FINANCING AND SERVICING AGREEMENT


Dated as of September 24, 2018


(OCSI SENIOR FUNDING LTD.)




EXHIBITS


EXHIBIT A    Form of Note
EXHIBIT B    Audit Standards
EXHIBIT C-1    Form of Advance Request EXHIBIT C-2    Form of Reinvestment
Request
EXHIBIT C-3    Form of Electronic Asset Approval Request EXHIBIT D    Form of
Monthly Report
EXHIBIT E    Form of Electronic Approval Notice EXHIBIT F-1    Authorized
Representatives of Servicer EXHIBIT F-2    Request for Release and Receipt
EXHIBIT F-3    Request for Release of Request for Release and Receipt
EXHIBIT G-1    U.S. Tax Compliance Certificate (Foreign Lender -
non-Partnerships) EXHIBIT G-2    U.S. Tax Compliance Certificate (Foreign
Participant -
non-Partnerships)
EXHIBIT G-3    U.S. Tax Compliance Certificate (Foreign Participants -
Partnerships) EXHIBIT G-4    U.S. Tax Compliance Certificate (Foreign Lenders -
Partnerships) EXHIBIT H    Schedule of Collateral Obligations Certification


SCHEDULES


SCHEDULE 1    Diversity Score Calculation
SCHEDULE 2    Moody’s Industry Classification Group List
SCHEDULE 3        Collateral Obligations    
SCHEDULE 4        Moody’s RiskCalc Calculation
SCHEDULE 5    Moody’s Definitions
SCHEDULE 6    Impacted Obligations




--------------------------------------------------------------------------------





SCHEDULE 6
IMPACTED OBLIGATIONS




4 Over International LLC Access CIG LLC
ACP Index Partners LLC All Web Leads Inc
American Pacific Corporation Bellevue Parent LLC BMC Software Inc
Cadence Aerospace LLC Carrols Restaurant Group Inc CITGO Petroleum Corp
Continental Intermodal Group LP CTOS LLC
Dealer Tire LLC Ellie Mae Inc
Empower Payments Acquisition Inc Guidehouse LLP
Inmarsat PLC
ION Corporate Solutions Finance Sarl Lannett Co Inc
MHE Intermediate Holdings LLC MRI Software LLC OEConnection LLC
Olaplex Inc Sabert Corp
Star US Bidco LLC Thunder Finco Pty Ltd
Trampoline Acquisition Parent Holdings LLC Truck Holdings Inc
UFC Holdings LLC Zep Inc






















    Sch. 6- 1

